DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-5, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0298338 to KIM et al. (“KIM”).
Regarding claims 1-2, 4-5, and 10-11, KIM discloses a laundry treating apparatus comprising: 
a cabinet (100) having a front face with a drawer hole defined therein, and a rear cover defining a rear face of the cabinet (see, e.g., Figs. 1-2); 
a drawer (200) including: 
a drawer body configured to extend from the cabinet through the drawer hole (see, e.g., Fig. 2), 
a drawer cover defining a top face of the drawer body (see, e.g., Figs. 2-3; note bracket 232 at least partly functions to cover the drawer top face), and 
a cover through-hole defined at the drawer cover, wherein the cover through-hole is configured to be exposed to an outside of the cabinet based on the drawer body being extended from the cabinet (see, e.g., Fig. 2); 
a tub (210) including: 
a tub body disposed inside the drawer and configured to receive water therein (see, e.g., Figs. 2 and 7), 
a tub cover (212) defining a top face of the tub body, and 
an inlet that passes through the tub cover, wherein the inlet is exposed to an outside of the drawer through the cover through-hole (see, e.g., Fig. 2 and “laundry opening” at ¶ [0061]); 
a drum (215; see Figs. 7 and 15) rotatably disposed in the tub and configured to accommodate laundry; 
a door (lid 220) configured to close the inlet; and 
a door guide (blocks 310) configured to provide a path for the door to reciprocate between a first point where the inlet is closed and a second point where the inlet is opened, wherein the path is disposed in a space defined between the tub cover and the drawer cover (see, e.g., Figs. 2-3 and 8-9),
wherein the door comprises a door frame configured to close the inlet (note the structure of the door reads on a door frame), and a slide (320) coupled to the door frame, and wherein the door guide includes a detachment path configured to guide the slide in a direction from the tub cover towards the drawer cover (see detachment path from right to left at slot 312 in Figs. 4-5), and a transfer path configured to guide the slide from the detachment path towards a rear portion of the tub cover (see transfer path from left to right at slot 312 in Figs. 4 & 6),
wherein the door guide includes a first guide and a second guide that extend from a front portion of the tub cover toward a rear portion of the tub cover, and are parallel to each other with the inlet interposed therebetween (see ¶ 0083] wherein first and second guides 310 are provided on opposite sides along opening/closing direction, which would make them parallel with the inlet thereinbetween), and
wherein the door includes:
a door frame configured to close the inlet (note the structure of the door reads on a door frame), 
a first slide (320; corresponding to first guide 310 above) fixed to the door frame and coupled to the first guide, and 
a second slide (320; corresponding to second guide 320 provided on opposite side above) fixed to the door frame and coupled to the second guide,
wherein the first guide includes a first detachment path configured to guide the first slide in a direction from the tub cover toward the drawer cover, and a first transfer path configured to guide the first slide from the first detachment path toward a rear portion of the tub cover (see cited detachment path and transfer path above), and
wherein the second guide includes a second detachment path configured to guide the second slide in the direction from the tub cover toward the drawer cover, and a second transfer path configured to guide the second slide from the second detachment path toward the rear portion of the tub cover (see cited detachment path and transfer path above, and second guide provided on opposite side above),
further comprising:
a stopper (rib 222) defined in the door; and
a stopper fastening portion disposed on the tub cover (see tub contact portion at Fig. 4), wherein the stopper fastening portion is coupled to the stopper and configured to limit a movement of the door based on the door reaching the first point (see Fig. 4 wherein the stopper and stopper fastening portion contact when the door reaches the first point as the inlet is closed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of EP 3339493 to CHAE et al. (“CHAE”).
Regarding claim 3, KIM, supra, discloses the claimed invention including an inclined detachment path but discloses the detachment path inclined in a direction from the inlet toward a front portion cover rather than wherein the detachment path is inclined in a direction from the inlet toward the rear portion of the tub cover as in claim 3. 
However, given only two possible inclined positions possible of the detachment path the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the detachment path inclination in the other direction to achieve the same results of detaching the door, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 14, KIM, supra, discloses the claimed invention including a point in which the inlet is open but does not disclose a range of the opened inlet where 80% or more of the inlet is open.  However, the position is taken that it would have been prima facie obvious to modify the open space of the inlet as desired to achieve the same predictable results of opening a washing machine sufficiently to insert or remove laundry.

Claim(s) 12-13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of EP 3339493 to CHAE et al. (“CHAE”).
Regarding claims 12-13 and 15, KIM, supra, discloses the claimed invention including a tub cover and door positionable at opened and closed positions.  KIM does not expressly disclose a position sensing portion disposed on the tub cover and configured to sense (i) whether the door is positioned at the first point or (i) whether the door is positioned at the second point as recited in claim 12, or wherein the position sensing portion includes: a pressing portion protruding from the door toward the tub cover; and a signal generator disposed on the tub cover and configured to, based on the pressing portion being in contact with the signal generator, generate a control signal, wherein the pressing portion and the signal generator are configured to be in contact with each other based on the door being positioned at the first point as recited in claim 13, or wherein the signal generator is fixed to a sensor mounting portion disposed on the tub cover as recited in claim 15.  However, it is known in the laundry treating art to provide a laundry treating apparatus door with such position sensing portion.  For instance, CHAE teaches an art-related laundry treating apparatus in which a position sensing device (sensor module 500) is provide to determine whether the door is open or closed, the sensor including a pressing portion (moving module 532), a signal generator (electrode module 531) generates a control signal based on pressing portion being in contact with the signal generator, wherein the pressing portion and signal generator are configured to be in contact with each other based on the door being closed (see, Figs. 2-3(a) and associated text.
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the laundry treating appliance of KIM with the position sensing device of CHAE to yield the same and predictable results of sensing and controlling a door opening and/or closing position.

Claim(s) 16-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US 2017/0002494 to LEE et al. (“LEE”).
Regarding claims 16-19, KIM, supra, discloses the claimed invention including a door having a gasket (226) configured to seal the door inlet.  KIM does not disclose the gasket features of claims 16-19 further comprising a gasket configured to seal the inlet, wherein the tub cover includes a mounting groove defining a space configured to support the gasket therein, and a gasket cover configured to restrict the gasket from being separated from the mounting groove, wherein the mounting groove defines a ring-shaped groove that surrounds the inlet, and comprises a fixing protrusion, wherein the fixing protrusion fixes the gasket into the mounting groove, wherein the gasket comprises: a fastening body seated in the mounting groove; a fastening body through-hole defined at the fastening body, wherein the fastening body through-hole is in communication with the inlet; and a sealing body protruding from the fastening body toward a center of the inlet.  LEE (in Figs. 1, 4-5, and associated text) teaches an art-related laundry treating apparatus with a door and gasket configuration employing a mounting groove (which receives body fixing portion 493 of sealing body 491) defining a space configured to support gasket (sealing body 491) and a gasket cover (structure of 451 surrounding configured to restrict the gasket from being separated from the mounting groove (note structure holding body fixing portion 493 within the groove of frame 451), wherein the mounting groove defines a ring-shaped groove (which receives ring-shaped gasket 49, see Fig. 4(b)) that surrounds inlet (431) and comprises a fixing protrusion (structure of 451 protruding inward and fixed around narrow gasket portion of 493) that fixes the gasket into the mounting groove, a fastening body seated in the mounting groove (outer protruding inward portion fixing portion 493 at the narrow gasket portion), a fastening body through-hole (between narrowest portions of gasket portion 493) defined at the fastening body, wherein the fastening body through-hole is in communication with the inlet (see adjacent relationship at Fig. 4(a)), and a sealing body protruding from the fastening body toward a center of the inlet (see inwardly extending gasket portion at reference numeral 491 or portion 495 in Fig. 4(b)).
Because both KIM and LEE teach laundry treatment drawers with a tub door gasket configuration, it would have been obvious to one skilled in the art to substitute one gasket configuration for the other to achieve the predictable result of sealing a tub door in a laundry treating apparatus.
Regarding claim 19, LEE discloses the fastening body but appears to show plural grooves formed by the fastening body rather than through-holes.  However, both configurations are known fastening means in the mechanical art and substituting one known fastening means for the other (i.e. the groove and protrusion configuration of LEE with a hole and protrusion configuration as claimed) would be within the general knowledge and skill of one having ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/383,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims fully encompass the copending claims with only minor difference.  Applicant should (1) amend the claims and provide corresponding arguments particularly pointing out precisely how and why the instant claims patentably distinguish over the copending claims, or (2) file a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6-9 and 11 would be allowable if rewritten to overcome the rejection(s) under obvious-type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711